Citation Nr: 1101773	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for numbness of the 
fingers. 

3.  Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1958 to February 1960. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a petition to 
reopen final disallowed claims for service connection for a back 
disorder, numbness of the fingers, and asbestosis. 

The Veteran testified before the Board sitting at the RO in June 
2009.  A transcript of the hearing is associated with the claims 
file. 

In September 2009, the Board reopened the claims and remanded the 
appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine 
first manifested not earlier than 1975 and is not related to any 
aspect of service including parachute jumps or a fall from a 
military vehicle.  

2.  The Veteran's numbness of the fingers, also diagnosed as 
peripheral neuropathy, is related to non-service-connected ulnar 
nerve and carpal tunnel release procedures and not to any aspect 
of service including parachute jumps or a fall from a military 
vehicle. 

3.  The Veteran was exposed to asbestos in pre-and post-service 
work environments with no significant exposure in service.  The 
Veteran's calcified pleural plaques, diagnosed as asbestosis, are 
not related to any aspect of service.  

4.  The Veteran's respiratory dysfunction is related to non-
service-connected cardiovascular disease.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).  

2.  The criteria for service connection for numbness of the 
fingers have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

3.  The criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim, and must notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).    

In correspondence in October 2004, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the assignment of a rating or effective date.   
The notice provided the reasons for the previous denials, three 
of the five elements to substantiate a claim for service 
connection, and VA's and the Veteran's respective 
responsibilities to obtain relevant evidence.  The Board 
concludes that the error in failing to advise the Veteran that a 
rating and effective date would be assigned should service 
connection be granted was harmless given that service connection 
is being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA obtained all relevant, identified, and available 
evidence and notified the appellant of any evidence that could 
not be obtained.  Specifically, the Veteran reported receiving VA 
outpatient treatment since the 1960s.   However, no records 
earlier than March 1972 were found.  The Veteran was notified in 
correspondence from the RO in October 2006.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.

The Veteran served in the U.S. Army as a field communications 
technician and paratrooper.   He contends that his lumbar spine 
disability was incurred in training and in multiple parachute 
jumps including a jump in which he assisted another soldier and 
landed in a tree.  He contends that numbness of the fingers is 
related to shoulder and cervical spine injuries incurred in a 
fall from a military vehicle.  He contends that his pulmonary 
disease is related to exposure to chemicals and asbestos in 
service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).

Service personnel records showed that the Veteran received basic 
airborne training in December 1958 and was assigned to an 
airborne unit.  An Individual Jump Record showed that the Veteran 
executed twelve jumps, eight of which with combat equipment.  
While assigned to an airborne unit, the Veteran jumped one or 
more times each quarter year with no more than three months 
between jumps.  All jumps were made at Fort Campbell, Kentucky.  

In a January 2001 statement, the Veteran reported that he 
received multiple injuries in a parachute jump in November 1958 
when another trooper landed on the top of his chute during the 
fall.  He reported that he landed in a tree and was hospitalized 
for several days for treatment for a fractured collarbone, 
shoulder, and chest injuries.  He was placed on limited duty for 
two and one-half weeks.  He also reported hospital treatment for 
several days after being thrown from an off-road vehicle in March 
1959.   In a June 2009 Board hearing, the Veteran described the 
jump when he landed in a tree and that he was unconscious for an 
unknown period of time.  He described the vehicle accident as 
having occurred in ice and mud conditions during the winter.  

Service treatment records showed that the Veteran received 
medical care at unit dispensaries and at the post Army Hospital.   
In April 1959, the Veteran sought treatment at the hospital 
orthopedic clinic after twisting his right knee in the field.  X-
rays were negative.  The Veteran was provided a flexible bandage 
and was limited in duties for ten days.  Later in May 1959, the 
Veteran again sought treatment following a "twisted knee in tree 
plus fall."  Duties were not restricted.  There were no 
parachute jumps in April or May 1959.  In mid-June 1959, sixteen 
days after a jump, the Veteran sought treatment one day after 
injuring his right shoulder in a fall off a small off-road 
vehicle.  Clinicians at a dispensary noted left side abrasions 
and right shoulder pain.  The Veteran was referred to the 
hospital orthopedic clinic where he was treated for two days.  A 
medical officer noted that a physical examination was 
unremarkable except for acute tenderness and minimal swelling 
over the right acromioclavicular joint.  X-rays showed no joint 
separation. The Veteran was provided with an ice bag and sling 
and was restricted in duties for three weeks.  The Veteran's next 
jump was in early September 1959 and the last jump was in 
November 1959.   In May 2001, the RO requested a search for 
additional records of hospital treatment at Fort Campbell for 
shoulder and collar bone injuries.  No additional records were 
found.   In a June 2009 Board hearing, the Veteran stated that he 
visited a first aid station on many occasions but was only 
provided with pain medication and there was no further 
examination or X-rays.   
 
In a January 1960 discharge physical examination medical history 
questionnaire, the Veteran denied any shortness of breath, 
arthritis, joint deformity, lameness, painful shoulder or knee, 
operations, or Army hospitalizations.  The examining physician 
noted no pulmonary or musculoskeletal abnormalities.  

Degenerative Joint Disease of the Lumbar Spine

In June 1975, a clinician noted the Veteran's report of backache 
and leg pain and diagnosed lumbago and sciatica.  In December 
1975, a VA clinician noted that the Veteran sought repair or 
replacement of a back brace.  

In March 1978, a VA physician noted the Veteran's report of low 
back pain radiating to the left leg since he underwent neck 
fusion surgery in 1975.  An electromyograph showed no 
abnormalities except for a minimal finding at the primary 
distribution of L5.  An X-ray showed minor disc narrowing at L4, 
minor lumbar scoliosis to the right, and either a bone graft site 
or old trauma in the lateral aspect of the right iliac bone.  

In August 1996, the Veteran underwent a carotid endarterectomy 
(surgery on the carotid artery of the neck).  In October 1996, 
the Veteran underwent surgery for a right shoulder rotator cuff 
tear after falling through a manhole and dislocating the shoulder 
in November 1994.  

In May 1998, the Veteran underwent VA electrodiagnostic testing 
for symptoms of neuropathy of the fingers.  The examining 
physician noted that the Veteran had sustained significant neck 
injuries in automobile accidents in 1960 and 1974.

In January 1998, a state vocational counselor noted that the 
Veteran's work history included operation of a charter fishing 
vessel, work as a self-employed and construction contractor, and 
work as an electrician and automobile painter.  

In statements in March 2001, the Veteran's brother noted that the 
Veteran complained of back pain after service, and his daughter 
noted that the Veteran required a back brace, girdle, and back 
massages.  Neither relative referenced an event or approximate 
date for the onset of the back symptoms or mentioned the 
automobile accidents. 

In February 2002, a VA examiner noted a review of the claims file 
and the Veteran's reports of the parachute landing in a tree and 
a fall from the vehicle that caused a concussion.  The Veteran 
reported that he was hospitalized on both occasions.  The 
examiner noted that the service treatment records showed only a 
right shoulder sprain after the vehicle accident and no 
concussion or treatment after a parachute jump.  Further, the 
examiner noted no abnormalities reported by the Veteran or noted 
by the examiner in the January 1960 discharge examination.  A 
magnetic resonance image of the lumbar spine showed a disc 
herniation at L4-5 and a broad based bulge at L3-4 with 
displacement of the nerve root and canal stenosis.  The examiner 
diagnosed degenerative joint disease of the lumbar spine but 
noted that the service and post-service treatment records showed 
no obvious injury.  

In statements in April 2002, the Veteran's mother noted that the 
Veteran wrote to her about his vehicle and jump accidents and 
complained of back pain while on leave after the vehicle 
accident.  The Veteran's aunt also noted the Veteran's complaints 
of back pain after service.  

In February 2004, a VA outpatient clinician noted the Veteran's 
report of having undergone lumbar spine surgery by a private 
physician one and one-half years earlier.  The Veteran submitted 
records of treatment from the private physician.  However, the 
records were limited to an October 2003 magnetic resonance image 
and February 2005 follow up examination.  The physician did not 
comment on the origin of the lumbar spine disease.  The Veteran 
reported some improvement in symptoms but that he had pain in his 
right buttock after a fall while wearing a tool belt.  

In October 2007, September 2009, and October 2009, the Veteran's 
private family practice physician provided statements without 
clinical records.  The physician noted a review of the Veteran's 
history and cited numerous injuries during service including 
unspecified back trauma from parachuting and heavy repetitive 
lifting.  The physician did not discuss the vehicle accident or 
indicate the source of the service history.  The physician noted 
that the Veteran was a high achiever in service and that he would 
have achieved more if he had not had the mishaps.  The physician 
noted that the degenerative disc disease was most likely due to 
age but that spinal stenosis was related to a history of back 
trauma and overuse of the back.  The physician did not discuss 
the effects of the two post-service automobile accidents or post-
service occupations. 

In September 2009, the Board reopened a final disallowed claim on 
the issue of service connection for a back disorder and remanded 
the appeal to obtain a VA examination.  The Board requested that 
the examiner comment on whether any current back disability was 
related to a particular parachute jump, the vehicle accident, or 
the cumulative effects of repeated parachute jumps.  

In November 2009, a VA internal medicine physician noted a review 
of the claims file and the Veteran's report of the vehicle 
accident and back pain since the date of that accident.  The 
physician also acknowledged the Veteran's multiple parachute 
jumps but noted that no back pain or abnormalities were noted on 
the 1960 discharge examination.  The physician noted but did not 
discuss the post-service automobile accidents as there was no 
amplifying information in the record.  The physician noted that 
degenerative disc disease is a degenerative disorder common in 
males of the Veteran's age who never made parachute jumps.  The 
physician concluded that the lumbar spine disease was not likely 
related to any parachute jumps but did not comment directly on a 
possible relationship to the vehicle accident.  

The Board concludes that there has been substantial compliance 
with the remand instructions.  The Veteran received a VA 
examination of the lumbar spine after the examiner reviewed the 
claims file.  The examiner indicated his awareness of repetitive 
jumps, including one with a landing in a tree, and the vehicle 
accident.  Although the physician did not provide a clear 
statement regarding a possible relationship of the back 
disability to the vehicle accident, the physician was aware of 
the event, the diagnosis and treatment of injuries at the time, 
and the status at the time of discharge.  The physician's 
conclusions that back pain manifesting many years after service 
was not likely related to parachute jumps reasonably includes 
possible latent injury due to the accident, particularly in view 
of the absence of any symptoms or diagnosis of injury to the back 
immediately after the accident or upon  discharge.  

The Board concludes that service connection for degenerative 
joint disease of the lumbar spine is not warranted.  The Board 
acknowledges the lay statements from the Veteran that he 
experienced low back pain since the vehicle accident in service 
and from his relatives who were aware of the accident, multiple 
parachute jumps, and the symptoms of low back pain since he 
returned from service.   The Veteran and his family are competent 
to report on the observed symptoms and complaints.  The Board 
also notes that there is service treatment evidence that a 
vehicle accident occurred and that hard parachute jump landings, 
including landing in trees, is consistent with the nature and 
circumstances of a paratrooper's service.  

However, the Board concludes that the Veteran's description of 
the accident and jump including the severity of his injuries is 
not credible because it is inconsistent with the service 
treatment records.  These records appear to be complete because 
there are detailed reports of inpatient and outpatient treatment 
at dispensaries and hospital clinics on his base.  The Veteran 
never sought treatment for any injury following a parachute jump 
or for low back pain.  No additional records of hospitalization 
have been found, and there are no follow up reports that would be 
present after an extended hospitalization.  There is no evidence 
of treatment or hospitalizations for head injuries, periods of 
unconsciousness, or collar bone fractures.  The Veteran described 
the vehicle accident as having occurred under icy conditions, yet 
the records showed that it occurred in June.  The Veteran was 
examined in a hospital and no injuries other than left side 
abrasions and a mild right shoulder sprain were diagnosed.  
Moreover, the Veteran did not report any back pain or serious 
injury on his discharge examination.  Finally, the Veteran never 
mentioned the post-service automobile accidents in 1960 and 1972 
or reported the nature of his injuries or the identity of the 
providers of any related medical care.  

The Board assigns less probative weight to the lay statements 
from his family because the account of the injuries was based 
solely on the Veteran's reports that are inconsistent with the 
records.  The observation that the Veteran returned from service 
with back complaints is not consistent with his denial of any 
injuries or symptoms on his discharge physical examination.  The 
Veteran pursued several occupations requiring manual labor 
following service.  The Veteran's daughter did not indicate the 
period of time when she first observed the Veteran's pain and 
need for a back brace and massage.  The earliest record of any 
symptoms or treatment for back pain was in 1975, many years after 
service.  The Board places greater probative weight on the 
Veteran's report to an examiner in 1978 that his back pain 
started in 1975 because it was made in the context of medical 
treatment instead of for the purposes of substantiating 
eligibility for compensation.   

The Board places less probative weight on the observations and 
opinion by the family practice physician on the origin of the 
lumbar spine disease because it was based on the account of the 
nature and severity of the "mishaps" as reported by the Veteran 
which the Board has found to be not credible.  Further, the 
physician noted that the degenerative disease was likely due to 
aging and that the stenosis was related to general trauma from 
parachute jumps and lifting.  The physician did not comment on 
how the Veteran's post-service occupations may have required 
lifting and repetitive spinal stress or why the symptoms did not 
require treatment until 1975.  The Board places greater weight on 
the observations and opinion of the VA physicians in 2002 and 
2009 who noted the Veteran's reports but also reviewed the 
circumstances, timing, and treatment provided in service 
including the absence of any complaints or abnormalities of the 
back at any time during service or on the discharge physical 
examination.  The internal medicine physician in 2009 also noted 
that degenerative disease is common in the Veteran's age group 
without any history of parachuting.  
The weight of the credible and probative evidence demonstrates 
that the Veteran's current degenerative joint disease of the 
lumbar spine first manifested many years after service and is not 
related to his active service including parachute jumps, 
repetitive lifting, or a fall from a vehicle.   As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Numbness of Fingers
 
The Board refers to the discussion of the service personnel and 
treatment records above.  The records are silent for any 
symptoms, diagnoses, or treatment for peripheral neuropathy or 
cervical spine injuries or disease.  The Veteran's description of 
the nature and severity of his injuries in a parachute jump into 
trees and fall from a vehicle are not credible as they are not 
consistent with the treatment records and discharge physical 
examination. 

In March 1972, a VA examiner noted the Veteran's reports of 
symptoms of peripheral neuropathy for the previous two to three 
years that had progressed to a transient loss of grip strength in 
the previous six months.  No neurological deficits were noted on 
examination.  In February 1975, the Veteran underwent cervical 
spine decompression and fusion surgery.  The records do not 
indicate the etiology of the cervical disorder.  In December 
1975, nerve conduction and electromyograph studies could not be 
accomplished because the Veteran did not cooperate.  However, a 
VA neuropsychologist noted the Veteran's report of an injury to 
his neck in an automobile accident in 1960. 

In 1994, the Veteran injured his right shoulder in a fall through 
a manhole.  In June and August 1996, the Veteran underwent 
surgery to the right shoulder and a left carotid endarterectomy.  
In August 1996, a VA examiner noted the Veteran's reports of 
right hand numbness for the previous five months. 

In May 1998, the Veteran underwent VA electrodiagnostic testing.  
A VA physician noted the Veteran's report of significant neck 
injuries in motor vehicle accidents in 1960 and 1972 which was 
followed by a cervical disc fusion procedure.  The Veteran also 
reported injuring his fingers in farm accidents including one 
injury when the small finger on this left hand had to be 
surgically reattached.  The Veteran also reported multiple 
fractures of the metacarpals of the left hand.  The studies 
showed latencies of the left hand that the physician noted could 
be related to the finger injuries.  The physician diagnosed left 
carpal tunnel syndrome.  In August 1998, a VA examiner noted that 
the Veteran had undergone a left carpal tunnel release and that 
he experienced tingling and numbness of the right hand, present 
for 20 years.  Electrodiagnostic testing showed evidence of 
chronic polyneuropathy with convincing symptoms but no definite 
electrical evidence of right carpal tunnel syndrome. 

In September 1999, a VA clinician noted that the Veteran had 
undergone a right carpal tunnel release procedure but continued 
to experience numbness in three right fingers.  In November 1999, 
a VA examiner noted the Veteran's reports of continued right 
ulnar neuropathy with symptoms starting at the time of the 1994 
manhole accident.  In June 2000, a VA physician scheduled right 
ulnar surgery, but the Veteran was unable to proceed because of 
family matters.  

In February 2002, a VA physician noted a review of the claims 
file, the Veteran's reports of parachute jump and vehicle 
injuries, the relevant service treatment records, and the report 
of automobile accidents after service.  The Veteran reported that 
he had experienced neck pain since the vascular surgery in 1996 
but denied any cervical spine injury or surgery.  The physician 
noted that X-rays obtained in October 2000 showed degenerative 
disc disease at the lower cervical levels.  The Veteran reported 
continued tingling of three fingers of the right hand.  The 
physician noted that electrodiagnostic studies obtained in August 
2001 and evaluated by neurologist in December 2001 suggested a 
chronic lesion of the right ulnar nerve.  The physician concluded 
that the finger numbness was related to the ulnar nerve disorder 
and not to any injury in service.  

None of the lay statements from family members addressed symptoms 
of peripheral neuropathy although all mentioned the onset of neck 
pain after service.  

In October 2007, September 2009, and October 2009, the Veteran's 
private family practice physician provided statements without 
clinical records.  The physician noted a review of the Veteran's 
history including numerous injuries during service.  including 
unspecified spinal trauma from parachuting and heavy repetitive 
lifting.  The physician did not discuss the vehicle accident or 
indicate that the source of the service history.  The physician 
did not indicate an awareness of the post-service automobile 
accidents and cervical spine surgery.  The physician concluded 
that the peripheral neuropathy was related to cervical spine 
disease caused by parachute jumps with no further rationale. 

In September 2009, the Board remanded the claim to obtain a VA 
examination and opinion whether the finger numbness was related 
to military service including parachute jumps or a vehicle 
accident.  

In November 2009, a VA internal medicine physician noted a review 
of the claims including the Veteran's reports of injuries in 
parachute jumps and vehicle accidents in service, and the 
relevant service treatment records.  The physician also noted the 
fall through a manhole in 1994 and the subsequent right shoulder 
surgery and bilateral carpal tunnel release procedures.  The 
Veteran reported numbness of all ten fingertips, but not of the 
hands, and that he frequently dropped coffee cups because of the 
numbness.  On examination, the physician noted good bilateral 
grip strength and no sensory deficits except some loss of 
sensation on the palmar surface of the right middle and fourth 
finger, on the left hand, and from the elbow to the wrist on the 
right arm.  The physician noted the Veteran's report that the 
bilateral carpal tunnel releases had improved his symptoms for 
six to eight months until the symptoms returned.  The physician 
concluded that the numbness was related to the carpal tunnel 
disorder and release procedures and not to any injury in service.   

The Board concludes that there has been substantial compliance 
with the remand instructions.  The Veteran received a VA 
examination for symptoms of neuropathy of the fingers.  The 
examining physician reviewed the claims file prior to the 
examination and acknowledged the Veteran's parachute jumps and 
vehicle accident and attributed the disability to post-service 
injuries and surgical procedures

The Board concludes that service connection for numbness of his 
bilateral fingers, also diagnosed as peripheral neuropathy, is 
not warranted.  The Board refers to the analysis of the Veteran's 
lay statements provided above and concludes that the Veteran's 
report of a neck injury in service is not credible.  Further, 
there is credible evidence of the Veteran's reports to clinicians 
of post-service automobile accidents, cervical disc fusion and 
degenerative disease, and bilateral carpal tunnel syndrome and 
release procedures.  The Board places greatest probative weight 
on the opinions of the VA physicians in 2002 and 2009 who 
reviewed the entire file including the service treatment records 
and concluded that the bilateral numbness was related to ulnar 
nerve and carpal tunnel disorders and not to contended injuries 
in service.  The Board places little probative weight on the 
opinion of the private family practice physician who attributed 
the neuropathy to parachute jumps without any rationale or 
discussion of post-service injuries or treatment.  Moreover, the 
Veteran reported to clinicians the onset of the symptoms not 
earlier than 1970, ten years after service.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current bilateral finger numbness first 
manifested not earlier than 1970, many years after service, and 
is not related to any aspect of service including parachute jumps 
or a fall from a vehicle.   As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asbestosis

In a January 2001 statement, the Veteran reported that he 
participated in a one week chemical warfare training session in 
August 1959 at an Air Force base.  The training involved the use 
of masks in the presence of an unknown gas.  He reported that he 
first noticed shortness of breath at a track meet several weeks 
after the training.   In a January 2006 statement, the Veteran 
further noted that he had been given a syringe to inject 
something into his leg during the gas exposure.  He noted that he 
later performed research and discovered that the testing was to 
determine a soldier's reaction to chemicals used in Vietnam.  The 
Veteran did not disclose the source of the information.  In a 
June 2009 Board hearing, the Veteran acknowledged that the 
military department did not verify the occurrence of the chemical 
warfare training.  However, the Veteran stated that he also was 
exposed to asbestos fibers from material used to protect and 
insulate communications equipment in the field.  

In March 2001, the Veteran's daughter noted that the Veteran 
experienced chest pain, pressure, and restriction of his 
breathing after service.  In March 2002, the Veteran's mother 
noted that the Veteran had written to her about the chemical 
warfare training.  The Veteran's mother and aunt both noted that 
he had difficulty breathing after service.  

Service treatment records are silent for any symptoms, diagnosis, 
or treatment for a respiratory disorder.  No pulmonary symptoms 
were reported by the Veteran or noted by a military physician in 
a January 1960 discharge examination.  

VA outpatient treatment records from 1972 to 1978 are silent for 
any symptoms or diagnosis of a respiratory disorder.  In March 
1972, a VA physician noted that the Veteran's lungs were clear to 
auscultation.  

In July 1996, a VA x-ray showed bilateral calcified pleural 
plaques.  In August 1996, the Veteran underwent a carotid 
endarterectomy.  In March 1998, a VA pulmonary function test 
suggested early indications of restriction, neuromuscular 
weakness, chest wall abnormalities, or poor effort.  A test 
performed in December 1999 was evaluated as unreliable, and the 
Veteran declined to participate in any additional function tests.  

In May 1998, a VA examiner noted the Veteran's reports of 
shortness of breath for approximately twenty years becoming more 
severe on exertion in the previous three years.  The examiner 
noted that the Veteran had used tobacco up to 1960.  The examiner 
also noted the Veteran's reports of exposure to ammonia in an 
industrial accident, work in a shipyard, work in an automobile 
facility with exposure to asbestos in brake linings, and work in 
construction with asbestos materials.  

In March 2000, the Veteran underwent cardiac catheterization and 
placement of a stent.  The attending physician noted that the 
Veteran reported a history of dizziness and shortness of breath.  
The physician also noted a history of asbestos exposure without 
further explanation.  In November 2000, the Veteran was evaluated 
at a VA pulmonary clinic following the Veteran's report of 
increasing shortness of breath.  The examiner noted the Veteran's 
report of exposure to asbestos in the 1950s while working at a 
shipyard, in an automobile and truck assembly facility, and in 
work as an electrician.  An X-ray showed indications of pleural 
thickening and calcifications.  The examiner diagnosed asbestos 
pleural disease with calcified and noncalcified pleural plaques.  

In February 2002, a VA physician noted a review of the claims 
file and the Veteran's reports of exposure to gases during 
training in service.  The physician also noted the history of 
work exposure to ammonia and asbestos and post-service 
examination discussed above but that there was no information 
regarding exposure to asbestos in service.  The physician also 
noted the Veteran's cardiovascular disorder.  The physician 
concluded that the Veteran had asbestosis most likely related to 
exposure before and after service.  

In a November 2005 statement, the Veteran noted that he performed 
research that showed that the chemical warfare training in 1959 
was performed as a test of chemicals including Agent Orange and 
other dioxin based chemicals to be used in Vietnam.  The Veteran 
did not disclose the source of this research.  In response to a 
request by the RO, in April 2006 the Joint Service Records 
Research Center reported that there was no evidence that 
herbicides were stored, sprayed, or tested at the Veteran's post 
in 1959.  

In October 2007, September 2009, and October 2009, the Veteran's 
private family practice physician provided statements without 
clinical records.  The physician noted a review of the Veteran's 
history including unspecified exposure to asbestos.  The 
physician noted that the Veteran never smoked and that his 
current pulmonary function was very poor even considering his 
age.  The physician did not discuss any exposure before or after 
service or the effects of the Veteran's cardiovascular disease.  
The physician concluded that the chronic shortness of breath was 
related to the unspecified asbestos exposure in service with no 
further rationale. 

In November 2008, a private physician performed a follow up 
examination three months after the Veteran underwent a five-way 
coronary artery bypass graft procedure, noting that the Veteran 
was referred to him by the family physician.  The physician noted 
that the shortness of breath was greatly improved.   

In September 2009, the Veteran described for the first time his 
use of asbestos "blankets" to insulate and protect 
communications equipment and personnel in the field in winter 
weather.  In a September 2009 remand, the Board acknowledged that 
this exposure was at least as likely as not consistent with the 
nature and circumstances of his duties.  The Board found that 
exposure to chemical warfare gas and herbicide was not 
established but remanded the claim for a VA examination and 
opinion as to whether the diagnosed respiratory disease was 
related to the reported exposure from insulating blankets in 
service or from pre-and post-service exposure. 

In November 2009, a VA internal medicine physician noted a review 
of the claims file and the Veteran's reports of the onset of 
shortness of breath in 1970s.  The Veteran also reported that his 
only exposure to chemicals was to ammonia in an industrial 
accident in 1995.  The Veteran reported that he used tobacco for 
only three years from 1958-61.  The physician noted that the 
Veteran was first diagnosed with asbestosis in 1996 and that 
Veteran underwent a five-way coronary bypass graft in 2008.  The 
physician concluded that although the Veteran and his family 
reported shortness of breath since 1970, the symptoms were not 
noted in clinical records until the 1990s after the ammonia 
exposure.  The physician concluded that the Veteran's decreased 
respiratory function was more likely related to coronary 
dysfunction and not to calcified plaques related to asbestos 
exposure.  

The Board concludes that there has been substantial compliance 
with the remand instructions.  The Veteran received a VA 
examination in which a physician evaluated the Veteran's 
respiratory disease and provided an opinion on whether the 
disease was related to exposure to asbestos in service.  

The Board concludes that service connection for asbestosis is not 
warranted because the weight of credible medical evidence is that 
his respiratory disability is a result of cardiovascular disease 
and exposure to ammonia in 1995 and not to exposure to asbestos 
from insulating blankets in service.  The Board acknowledges the 
reports from the Veteran and his family that he experienced 
shortness of breath immediately after chemical warfare training.  
The Veteran and his family are competent to report on observed 
symptoms.  However, the Board concludes that his statements are 
not credible because they are inconsistent with service and post-
service treatment records and the nature and circumstances of the 
Veteran's service and pre- and post-service work history.  

The Board concludes that the gas mask training did not involve 
the use of herbicides or testing of chemical warfare agents.  
Military department records showed no use, testing, or storage of 
herbicides at the Veteran's Army post during his service.  
Moreover, his service was many years prior to the conflict in 
Vietnam.  Further, had any special chemical testing been 
performed, the service treatment records would have shown pre-
test and post-test medical examinations, treatment for any acute 
symptoms, and some notation that the Veteran participated in 
medical tests.  None was noted in the records or reported by the 
Veteran in his discharge examination.  Regarding the immediate 
onset of shortness of breath, the Board notes that the Veteran 
continued his service as a paratrooper for the next six months 
with no duty restrictions and at least two more parachute jumps.  
Although the family reported observing shortness of breath 
immediately after service, the Veteran pursued several 
occupations involving manual labor.  He reported the onset of 
shortness of breath not earlier than the 1970s and the symptoms 
were not noted by clinicians until after an industrial accident 
in 1995.  Therefore, the Board concludes that the reports of the 
onset of symptoms in service with a continuity of symptoms after 
service are not credible.  

Regarding exposure to asbestos, the Board concludes that blankets 
manufactured with asbestos may have been available at the time of 
the Veteran's service.  However, it is not likely that the 
Veteran had any significant exposure to friable asbestos fibers 
from this material.  Airborne units are not likely to be equipped 
or carry insulating blankets into the field as this would be 
excess equipment for parachute drops.  Communications equipment 
for airborne units is not likely to require a special heated 
environment even in winter.  Moreover, even if these blankets 
were in use, that the Veteran was covered in fibers after a week 
of work in the field is not credible.  Once placed, the blankets 
would not be disturbed under the conditions reported by the 
Veteran.  Damaged blankets would not have provided the 
anticipated insulating value.  It is not reasonable to infer that 
the Veteran inhaled significant fibrous particles.  Further, the 
Veteran had exposure to asbestos in work in a shipyard before 
service, and exposure after service in automobile and truck 
facilities and in construction and electrical work for many years 
after service under conditions where the inhalation of fibrous 
particles was more likely.  Moreover, the Veteran reported non-
service occupational exposure to asbestos to clinicians at the 
time of his diagnosis in 1996.  He reported the service exposure 
to asbestos much later in the context of the adjudication of 
disability compensation.  Therefore, the weight of non-medical 
evidence is that asbestos exposure was at least as likely as not 
from decades of construction and maintenance work with friable 
materials than from the contended exposure from insulating 
blankets in the field in service.   The Veteran's calcified 
pleural plaques are related to non-service exposure to asbestos.  

Regarding the etiology of the Veteran's respiratory disease, the 
Board places less probative weight on the opinion of the private 
family practice physician who attributed the disease to the 
reported asbestos exposure in service.   The physician 
did not indicate an awareness of the nature of the exposure in 
service, did not discuss any other exposures to asbestos or 
ammonia, and did not mention the effect of coronary artery 
disease even though she was involved in its medical care.  The 
physician provided no clinical records and did not discuss the 
diagnosis for the shortness of breath.  The Board places greater 
probative weight on the opinions of the VA physicians in 2002 and 
2009 who reviewed the claims file and noted the timing of the 
onset of symptoms and the circumstances of the Veteran's exposure 
to asbestos and industrial chemicals.  The calcific plaques were 
identified in a 1996 X-ray and the evaluator indicated that 
asbestos related disease could not be ruled out.  A 1998 
pulmonary function test showed some earlier restrictive effects.  
However, the physician in 2002 was not aware of the contended 
asbestos exposure in service as this was not raised by the 
Veteran until 2009.  The physician in 2009 concluded from a 
review of the entire service record and post-service treatment 
records that the Veteran's respiratory disorder was likely 
related to his coronary artery disease.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current respiratory disease first manifested 
not earlier than 1970 and is not related to his active service.   
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the lumbar 
spine is denied. 

Service connection for numbness of the fingers is denied. 

Service connection for asbestosis is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


